 Exhibit 10.4

 
 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”) is dated as of September 28, 2010 by
and among Keyuan Petrochemicals, Inc., a Nevada corporation, (the “Company”),
and Mr. Chunfeng Tao, Mr. Jicun Wang, Mr. Peijun Chen and Mr. Xin Yue
(collectively, the “Affiliates”). Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Purchase
Agreement (as defined below).
 
WHEREAS, pursuant to that certain share transfer agreement, dated April 2, 2010,
by and between Mr. Lo Kan Kwan, the sole shareholder of Chance Brilliant
Holdings Limited, a British Virgin Islands company, and Mr. Peijun Chen (the
“Chen Transfer Agreement”), Mr. Kwan granted to Mr. Peijun Chen an option to
acquire 50,000 shares, or 100%, of the issued and outstanding ordinary shares of
Chance Brilliant Holdings Limited if certain performance targets set forth in
the Chen Transfer Agreement are met (the “Chance Brilliant Option”).
 
WHEREAS, Chance Brilliant Holdings Limited owns approximately 20.5694% of the
issued and outstanding ordinary shares of Delight Reward Limited which, in turn,
owns 82.7714% or 47,658,000 shares of the issued and outstanding common stock of
the Company, after giving effective to the conversion of the 47,658 shares of
the Series M preferred stock of the Company (the “Series M Preferred Stock”).
 
WHEREAS, pursuant to that certain share transfer agreement, dated April 2, 2010,
by and between Mr. Brian Pak-Lun Mok, the sole shareholder of Apex Smart
Limited, a British Virgin Islands company, and Mr. Chunfeng Tao (the “Tao
Transfer Agreement”), Mr. Mok granted to Mr. Chunfeng Tao an option to acquire
50,000 shares, or 100%, of the issued and outstanding ordinary shares of Apex
Smart Limited if certain performance targets set forth in the Tao Transfer
Agreement are met (the “Apex Smart Option”).
 
WHEREAS, Apex Smart Limited owns approximately 45.6132% of the issued and
outstanding ordinary shares of Delight Reward Limited which, in turn, owns
82.7714% or 47,658,000 shares of the issued and outstanding common stock of the
Company, after giving effective to the conversion of the 47,658 shares of the
Series M Preferred Stock.
 
WHEREAS, pursuant to that certain share transfer agreement, dated April 2, 2010,
by and between Mr. O Wing Po, the sole shareholder of Best Castle Investments
Limited, a British Virgin Islands company, and Mr. Jicun Wang (the “Wang
Transfer Agreement”), Mr. Po granted to Mr. Jicun Wang an option to acquire
50,000 shares, or 100%, of the issued and outstanding ordinary shares of Best
Castle Investments Limited if certain performance targets set forth in the Wing
Transfer Agreement are met (the “Best Castle Option”).
 
WHEREAS, Best Castle Investments Limited owns approximately 23.2523% of the
issued and outstanding ordinary shares of Delight Reward Limited which, in turn,
owns 82.7714% or 47,658,000 shares of the issued and outstanding common stock of
the Company, after giving effective to the conversion of the 47,658 shares of
the Series M Preferred Stock.
 

 
1

--------------------------------------------------------------------------------

 

WHEREAS, pursuant to those certain share transfer agreements, dated April 2,
2010, by and between Mr. Brian Pak-Lun Mok, the sole shareholder of Harvest
Point Limited, a British Virgin Islands company, and Strategic Synergy Limited,
a British Virgin Islands company, and Mr. Xin Yue (the “Yue Transfer
Agreements”), Mr. Mok granted to Mr. Xin Yue options to acquire 50,000 shares,
or 100%, of the issued and outstanding ordinary shares of Harvest Point  Limited
and to acquire 50,000 shares, or 100%, of the issued and outstanding ordinary
shares of Strategic Synergy Limited, if certain performance targets set forth in
the Yue Transfer Agreements are met (the “Harvest Point and Strategic Synergy
Options”, and collectively, with the Apex Smart Option, the Best Castle Option
and the Chance Brilliant Option, the “Option Agreements”).
 
WHEREAS, Harvest Point Limited owns approximately 5.3896% and Strategic Synergy
Limited owns approximately 5.1755% of the issued and outstanding ordinary shares
of Delight Reward Limited which, in turn, owns 82.7714% or 47,658,000 shares of
the issued and outstanding common stock of the Company, after giving effective
to the conversion of the 47,658 shares of the Series M Preferred Stock.
 
WHEREAS, upon full exercise of the Option Agreements, the Affiliates will
indirectly (through their ownership of Delight Reward Limited) own and control
all of the Series M Preferred Stock (the “Lock-Up Shares”).
 
WHEREAS, the Company intends to consummate a private placement transaction with
certain accredited investors, non-US persons, and/or qualified institutional
buyers (the “Purchasers”), whereby the Company will issue units (the “Units”),
each consisting of (i) ten (10) shares of the Company’s Series B Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”),
convertible into ten (10) shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), and (ii) a Series C Warrant (the “Series C
Warrant”) and Series D Warrant (the “Series D Warrant” and, together with the
Series C Warrant, the “Warrants”), with each of the Warrants exercisable to
purchase the number of shares of Common Stock equal to fifteen percent (15%) of
the aggregate number of shares of Common Stock underlying the Units and
underlying the Preferred Shares purchased by each Purchaser (the “Financing
Transaction”);
 
WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Purchasers, and certain other
agreements, documents, instruments and certificates necessary to carry out the
purposes thereof (collectively, the “Transaction Documents”); and
 
WHEREAS, in order to induce the Company and the Purchasers to enter into the
Financing Transaction, the Affiliates have agreed not to sell any of the Lock-Up
Shares, except in accordance with the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 

 
2

--------------------------------------------------------------------------------

 

1. Restriction on Transfer; Term.
 
(a) The Affiliates hereby agree not to offer, sell, contract to sell, assign,
transfer, hypothecate, gift, pledge or grant a security interest in, or
otherwise dispose of, or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise, directly or indirectly) (each, a “Transfer”), any of the Lock-Up
Shares until the Registration Statement (as defined in the Registration Rights
Agreement) is declared effective by the Commission (the “Lock-Up Period”). The
Affiliates further agree that, during the twenty four (24) months immediately
following the Lock-Up Period, the Affiliates shall not Transfer more than twenty
percent (20%) of the Lock-Up Shares in the aggregate, provided, that the
Affiliates may Transfer not more than 0.83333% of the Lock-Up Shares during each
calendar month following the Lock-Up Period. Notwithstanding the foregoing, the
Affiliates shall be permitted to engage in a Transfer in a private sale of the
Lock-Up Shares, provided that such transferee agrees in writing to be bound by
and subject to the terms of this Agreement.
 
(b) Notwithstanding the foregoing, the restrictions set forth in Section 1(a)
above shall not apply to (A) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Purchasers
holding a majority of the Preferred Shares outstanding at such time or (iv)
effected pursuant to any exchange of “underwater” options with the Company, and
provided further that any such transfer shall not involve a disposition for
value; or (B) the acquisition or exercise of any stock option issued pursuant to
the Company’s stock option plans, including any exercise effected by the
delivery of Common Stock of the Company held by the Affiliates. For purposes of
this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. None of the
restrictions set forth in this Agreement shall apply to Common Stock acquired in
open market transactions.
 
2. Ownership. During the Lock-Up Period, the Affiliates shall retain all rights
of ownership in the Lock-Up Shares, including, without limitation, voting rights
and the right to receive any dividends that may be declared in respect thereof,
except as otherwise provided in the Securities Escrow Agreement with respect to
the Escrow Shares (as defined in the Securities Escrow Agreement) whereby any
benefits, rights, title or otherwise may be transferred to and inure to the
benefit of the Purchasers.
 
3. Company and Transfer Agent. The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the Common Stock if such transfer would constitute a violation or
breach of this Agreement, the Purchase Agreement or any of the other Transaction
Documents.
 

 
3

--------------------------------------------------------------------------------

 

4. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to the Company:


 Keyuan Petrochemicals, Inc.
Qingshi Industrial Park
Ningbo Economic & Technological Development Zone
Ningbo, Zhejiang Province, P.R. China 315803
Attention: Chief Executive Officer
Telephone No.: (86) 574-8623-2955
Facsimile No.: (86) 574-8623-2616


with copies (which copies shall not constitute notice to the Company) to: 


 Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attn.: Gregg E. Jaclin, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188


If to any Affiliates,


Attn: [Affiliate]
c/o Keyuan Plastics Co., Ltd.
Qingshi Industrial Park
Ningbo Economic & Technological Development Zone
Ningbo, Zhejiang Province, P.R. China 315803
Telephone No.: (86) 574-8623-2955
Facsimile No.: (86) 574-8623-2616
 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 


 
4

--------------------------------------------------------------------------------

 

 
5. Amendment. This Agreement may not be modified, changed, supplemented, amended
or terminated, nor may any obligations hereunder be waived, except by written
instrument signed by each of the parties hereto and the holders of a majority of
the Preferred Shares outstanding at such time.
 
6. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter.
 
7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
8. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
 
9. Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 

 
5

--------------------------------------------------------------------------------

 

 
 
10. Binding Effect  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
11. Headings. The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
 



 
KEYUAN PETROCHEMICALS, INC.
 
By:   Chunfeng Tao_____________________________
         Name: Chunfeng Tao
         Title:  Chief Executive Officer
 
 
 
 AFFILIATES:
 
 
CHUNFENG TAO
 
By:   Chunfeng Tao______________________________
 
JICUN WANG
 
By:   Jicun Wang_______________________________
 
PEIJUN CHEN
 
By:   Peijun Chen______________________________
 
XIN YUE
 
By:   Xin Yue_____________________________
 
 
   







 
7

--------------------------------------------------------------------------------
